Cassoday, O. J.
(concurring). As I understand, the principle upon which I differed from the majority of the court in Eingartner v. Illinois Steel Co. 94 Wis. 70, is not involved in this appeal. On the contrary, the right to maintain an action “ for and against property and rights of property located or having a situs ” in this state is there conceded in my opinion. 94 Wis. 83, 84. That opinion has recently been expressly sanctioned by the supreme court of Mississippi, as stating “ the true ground for the conclusion reached by the court in Eingartner's Gase" Pullman Palace Car Co. v. Lawrence, 74 Miss. 782.